Citation Nr: 1126954	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 1954 to August 1956.  He had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2010, the Board remanded the Veteran's claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss is as likely as not attributable to his active military service.

2.  The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his active military service.  He states that he was subjected to excessively loud noises during the performance of his duties in the United States Army.  Specifically, the Veteran states that the noise exposure was from continual artillery fire without ear protection from Howitzers and other guns during training at Camp Carson, Colorado.  He acknowledges that his military occupational specialty is listed as security guard on his DD-214, but he maintains that he was assigned to an artillery and infantry unit prior to being assigned to security guard duty.  The Veteran believes that any current hearing loss and tinnitus are related to the in-service noise exposure; thus, he contends that service connection is warranted.

As noted in the September 2010 remand, the Veteran's service treatment records are negative for treatment for, or a diagnosis of, hearing loss or tinnitus.  There is no explicit documentation of exposure to loud noises.  His entrance, periodic, and separation examinations were normal regarding his ears and hearing, including normal whispered voice and spoken voice testing.  The Veteran reported having ear, nose, or throat trouble.  The examiner at the June 1956 separation examination appeared to attribute the trouble to the Veteran's left nasal septum.

The Veteran is competent to report factual matters of which he has firsthand knowledge, such as exposure to loud noises.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His DD-214 lists his military occupational specialty as security guard and that he was last stationed at Fort Crowder, Missouri.  However, an October 1954 dental treatment record lists the Veteran's unit as A Battery, 28th Field Artillery Battalion, 8th Infantry Division, stationed at Camp Carson.  Additionally, a Retirement and Retention Point Record shows that the Veteran was credited with 15 days of active duty in August 1953 when he was assigned to an artillery unit in the Army Reserve.  This information lends support to the Veteran's statements concerning in-service noise exposure during artillery training.  Given the information in the service records and the Veteran's seemingly credible lay statements, the Board finds that the Veteran was as likely as not subjected to loud noises during his active military service as alleged.

Post-service medical records show VA and private treatment for ear problems, including hearing loss and tinnitus.  In October 2010, the Veteran underwent VA audiological examination pursuant to the Board's remand.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Audiometric testing showed that the Veteran has impaired hearing for VA purposes in both ears.  See 38 C.F.R. § 3.385.  Thus, the evidence establishes the existence of the claimed disabilities.

Significantly, the VA examiner indicated that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  As to the salient question of whether the Veteran's hearing loss and tinnitus are related to his active military service, the examiner stated that she could not resolve the issue without resort to mere speculation.  The examiner stated that it was necessary to have evidence of the Veteran's hearing sensitivity during service in order to determine whether the hearing loss and tinnitus are related to in-service noise exposure.  However, only whispered voice testing was conducted during the Veteran's service.  The examiner noted that whispered voice testing does not provide frequency specific information; therefore, it is impossible to determine fluctuations or shifts in hearing sensitivity.

Although the examiner could not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus, she did appear to indicate that the two disabilities are related to noise exposure.  The examiner noted that the Veteran had the in-service noise exposure from artillery and other weapons, as well as possible post-service noise exposure from farm tractors, lawnmowers, and recreational vehicles.  The Veteran has stated that there were times when he could not hear and his ears were ringing following the firing of Howitzers during service.  He has also indicated that his hearing returned and that the ringing in the ears was intermittent.  Through statements and post-service records, the Veteran has given varying accounts of when his hearing loss and tinnitus started or he is somewhat unsure of the onset.  Nevertheless, the evidence, at a minimum, gives rise to a reasonable doubt on the question.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The VA examiner did not reject the view that the Veteran's hearing loss and tinnitus are related to his military service, only that she could not conclude that that was the case without resorting to speculation.  In this case, the medical evidence tends to show that the Veteran's hearing loss and tinnitus are related to noise exposure.  The Veteran has submitted seemingly credible statements regarding the effects of the in-service noise exposure.  Therefore, with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus are as likely as not attributable to his active military service.  Thus, the Board concludes that service connection is warranted for hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


